REQUIREMENT FOR UNITY OF INVENTION 35 U.S.C. 121 AND 372.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single of the following invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a method for storing liquefied gas.
Group II, claims 11-22, drawn to an apparatus for the storage of liquefied gas.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, even though the inventions of these groups require the technical feature of: “storing liquefied gas in at least one insulated container while withdrawing evaporated gas from one or more of the at least one container, wherein at least a part of the evaporated gas is supplied to a recondenser, and wherein liquefied gas is withdrawn from one or more of the at least one container and at least in part supplied to the recondenser for recondensing the evaporated gas supplied to the recondenser such that recondensed gas is obtained at a recondenser outlet, wherein before supplying the liquefied gas to the recondenser, the liquefied gas is subcooled by passing it through a refrigeration unit at least a part of the subcooled liquefied gas being supplied to the recondenser, and wherein at least a part of the recondensed gas obtained at the outlet of the recondenser is reintroduced into one or more of the at least one container”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Edwards (US-2015/0000334), hereinafter referred to as “Edwards”.
In regards to the common technical feature, Edwards discloses: storing liquefied gas ([0030]) in at least one insulated container (Figure 3: 10) while withdrawing evaporated gas from one or more of the at least one container ([0042]: natural gas vapour), wherein at least a part of the evaporated gas is supplied to a recondenser (Figure 3: 64; [0049]) and wherein liquefied gas is withdrawn from one or more of the at least one container ([0041]) and at least in part supplied to the recondenser for recondensing the evaporated gas supplied to the recondenser ([0018], [0049], and [0050]) such that recondensed gas is obtained at a recondenser outlet, wherein before supplying the liquefied gas to the recondenser, the liquefied gas is subcooled by passing it through a refrigeration unit (Figure 3: 62 first heat exchanger; [0048]) at least a part of the subcooled liquefied gas being supplied to the recondenser ([0049]), and wherein at least a part of the recondensed gas obtained at the outlet of the recondenser is reintroduced into one or more of the at least one container ([0046]).  
Additionally, the Edwards reference was indicated as an X reference in the International Search Report and establishes that claims 1, 11 and 20 in their current form (noting that the current amendment does not change the scope of these claims as compared to original claims) lack novelty. The existence of an anticipatory reference demonstrating that one or more independent claim lack novelty further establishes that the groups of inventions do not relate to a single general inventive concept.  As set forth in MPEP 1850:
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art . . . Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Claims 1-7, 10, 11, 12, 17, 18, 19, 20-22, drawn to the embodiment of Figure 1a as disclosed in [0057]-[0059] as published.
Species B: Claims 1-7, 10, 11-13, 17-22, drawn to the embodiment of Figure 1b as disclosed in [0060] as published.
Species C: Claims 1-7, 9, 10, 11-13, 17-22, drawn to the embodiment of Figure 1c as disclosed in [0061] as published.
Species D: Claims 1-10, 11-12, 14-22, drawn to the embodiment of Figure 2 as disclosed in [0062]-[0064] as published.
Species E: Claims 1-10, 11, 14-22, drawn to the embodiment of Figure 2a and Figure 2b as disclosed in [0065]-[0066] as published.
Species F: Claims 1-8, 10, 20-22, drawn to the embodiment of Figure 3, Figure 3a, Figure 3b as disclosed in [0067]-[0068] as published.
Species G: Claims 20-21, drawn to the embodiment of Figure 4 as disclosed in [0069]-[0070] as published.
Species H: Claims 1-7 and 20-21, drawn to the embodiment of Figure 5 as disclosed in [0071] as published.
Species I: Claims 1-7, 20-21, drawn to the embodiment of Figure 6 as disclosed in [0072]-[0073] as published.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, even though the species require the technical feature of: “storing liquefied gas in at least one insulated container while withdrawing evaporated gas from one or more of the at least one container, wherein at least a part of the evaporated gas is supplied to a recondenser and wherein liquefied gas is withdrawn from one or more of the at least one container and at least in part supplied to the recondenser for recondensing the evaporated gas supplied to the recondenser such that recondensed gas is obtained at a recondenser outlet, wherein before supplying the liquefied gas to the recondenser, the liquefied gas is subcooled by passing it through a refrigeration unit at least a part of the subcooled liquefied gas being supplied to the recondenser, and wherein at least a part of the recondensed gas obtained at the outlet of the recondenser is reintroduced into one or more of the at least one container”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Edwards.
Additionally, it is again noted that the Edwards reference was indicated as an X reference in the International Search Report which further demonstrates that the species listed above do not relate to a single general inventive concept.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1, 11 and 20 appear to be generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single invention (between groups I and II) and a single species (between species A-I) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. Additionally, applicant is reminded that as pointed out in MPEP 1850, the decision in Caterpillar Tractor Co. v. Commissioner of Patents and Trademarks resulted in a determination that “when the Office considers international applications . . . during the national stage as a Designated or Elected Office under 35 U.S.C. 371, PCT Rule 13.1 and 13.2 will be followed when considering unity of invention of claims of different categories without regard to the practice in national applications filed under 35 U.S.C. 111.” Therefore, arguments regarding: search burden, whether the group of inventions share the same classification, whether the group of inventions relate to the same category, and/or whether the different species include mutually exclusive characteristics, will be moot as these types of arguments only apply to US restriction practice applied to applications filed under 35 U.S.C. 111; since this application is a national stage application filed under 35 U.S.C. 371, these type of arguments are not applicable.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).16.	
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763